

114 HR 5618 IH: Enhancing United States Trustee Oversight Act of 2016
U.S. House of Representatives
2016-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5618IN THE HOUSE OF REPRESENTATIVESJuly 1, 2016Mr. Trott introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 28 of the United States Code to authorize the United States trustees to perform
			 investigations and audits of trusts established as part of a plan of
			 reorganization confirmed under chapter 11 of title 11 of the United States
			 Code.
	
 1.Short titleThis Act may be cited as the Enhancing United States Trustee Oversight Act of 2016. 2.Amendment to title 28 of the United States CodeSection 586 of title 28 of the United States Code is amended by adding at the end the following:
			
 (g)The United States trustee for each region is authorized to perform investigations, and to contract with auditors to perform audits, of trusts established as part of a plan of reorganization confirmed under chapter 11 of title 11 of the United States Code, including trusts with respect to which an injunction is issued under subsection (g) of section 524 of such title..
		3.Effective date; application of amendment
 (a)Effective dateExcept as provided in subsection (b), this Act and the amendment made by this Act shall take effect on the date of the enactment of this Act.
 (b)Application of amendmentThe amendment made by this Act shall apply with respect to trusts established before, on, or after the date of the enactment of this Act.
			